3:16-cv-03282-SEM-TSH # 62-2   Page 1 of 18                                E-FILED
                                              Monday, 07 January, 2019 07:07:01 PM
                                                      Clerk, U.S. District Court, ILCD




                  EXHIBIT A
       3:16-cv-03282-SEM-TSH # 62-2             Page 2 of 18

                           Holcomb v. Hospital Sisters Health System
                                   Settlement Agreement
                                        May 31, 2018



                          UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                               SPRINGFIELD DIVISION
MARY HOLCOMB, et al., on behalf of      )
themselves, individually, and on behalf of
                                        )
all others similarly situated, and on behalf
                                        )
of the Hospital Sisters Health System   )
Employees' Pension Plan,                )                      Civil Action No. 3:16-cv-03282
                                        )
           Plaintiffs,                  )                     Judge Sue E. Myerscough
                                        )
     v.                                 )
                                        )
HOSPITAL SISTERS HEALTH SYSTEM, et al., )
                                        )
           Defendants.                  )


                       CLASS ACTION SETTLEMENT AGREEMENT

       This CLASS ACTION SETTLEMENT AGREEMENT ("Settlement Agreement") is
entered into by and between Plaintiffs, as defined in § 1.15 below, on the one hand, and
Defendants, as defined in § 1.8 below, on the other. Plaintiffs and Defendants are referred to
collectively in this Settlement Agreement as the "Parties." Capitalized terms and phrases have
the meanings provided in § 1 below or as specified elsewhere in this Settlement Agreement.

       DEFINITIONS.

        "Action" or "Consolidated Action" shall mean: the consolidated class action Holcomb,
       et al., v. Hospital Sisters Health System, et al., No. 3:16-cv-03282, an action pending in
       the United States District Court for the Central District of Illinois, and refers collectively
       to the Holcomb action and to the Mollet v. Hospital Sisters Health System, et al., No.
       3:16-cv-3296 (C.D. Ill.) action, consolidated with the Holcomb action on November 18,
       2016.

1.2.   "Church Plan" shall mean: a plan which meets the definition of a "Church Plan" under
       ERISA § 3(33), 29 U.S.C. § 1002(33), and is thus exempt from the provisions of Title I
       and Title IV of ERISA.

1.3.   "Class Counsel" shall mean: Keller Rohrback L.L.P. and Cohen Milstein Sellers & Toll,
       PLLC.

1.4.   "Class Notice" shall have the meaning provided in § 2.2.1.


                                                 1
        3:16-cv-03282-SEM-TSH # 62-2            Page 3 of 18

                            Holcomb v. Hospital Sisters Health System
                                    Settlement Agreement
                                         May 31, 2018



1.5.    "Class Settlement Amount" shall have the meaning set forth in § 7.1.1.

1.6.    "Complaint" shall mean: the Amended Master Consolidated Complaint filed on August
        15, 2017.

1.7.    "Court" shall mean: The United States District Court for the Central District of Illinois.

1.8.    "Defendants" shall mean: Hospital Sisters Health System; Hospital Sisters Health
        System Retirement Committee and its Members; Hospital Sisters Services, Inc.; Stephen
        Bochenek; William Murray; Matthew Lambert, M.D.; Christa Ann Struewing, OSF;
        Robert B. Atwell; Steven Hassebrock; William Blum; Janice Wiegmann; Mary
        Starmann-Harrison; John Sheehan; Members of the Retirement Committee of the Board
        of Directors of Hospital Sisters Health System; Members of the Investment Committee
        of the Board of Directors of Hospital Sisters Health System; and John and Jane Does 1-
        20.

1.9.    "Effective Date of Settlement" shall mean: the date on which all of the conditions to
        settlement set forth in § 2 of this Settlement Agreement have been fully satisfied or
        waived and the Settlement shall have become Final.

1.10.   "ERISA" shall mean: the Employee Retirement Income Security Act of 1974, as
        amended, including all regulations promulgated thereunder.

1.11.   "Final" shall mean: with respect to any judicial ruling or order in the Action, that the
        period for any appeals, petitions, motions for reconsideration, rehearing or certiorari, or
        any other proceedings for review ("Review Proceeding") has expired without the
        initiation of a Review Proceeding, or, if a Review Proceeding has been timely initiated,
        that there has occurred a full and completed disposition of any such Review Proceeding,
        including the exhaustion of proceedings in any remand and/or subsequent appeal on
        remand.

1.12.   "HSHS" shall mean: Hospital Sisters Health System, a non-profit corporation, and its
        successors.

1.13.   "Incentive Awards" shall mean: any monetary amounts awarded by the Court in
        recognition of the Named Plaintiffs' assistance in the prosecution of the Consolidated
        Action and payable pursuant to § 7.1.2 below, as follows: $5,000 each to Mary
        Holcomb, Mary Grovogel, Holly Mollet, Rhonda Rosenthal, and Donald Schneider.

1.14.   "Person" shall mean: an individual, partnership, corporation, or any other form of
        organization.

1.15.   "Plaintiffs" and "Named Plaintiffs" shall mean: Mary Holcomb, Mary Grovogel, Holly
        Mollet, Rhonda Rosenthal, and Donald Schneider.



                                                 2
        3:16-cv-03282-SEM-TSH # 62-2           Page 4 of 18

                            Holcomb v. Hospital Sisters Health System
                                    Settlement Agreement
                                         May 31, 2018



1.16.    "Plan" shall mean: The Hospital Sisters Health System Employees Pension Plan.

1.17.    "Released Claims" shall have the meaning provided in § 3.1.

1.18.     "Releasees" shall mean: All Defendants, Hospital Sisters Ministries, Hospital Sisters
         Health System, Hospital Sisters of the Third Order of St. Francis, all affiliates of
         Hospital Sisters Health System, including any entity in which Hospital Sisters Health
         System and/or Hospital Sisters Services, Inc. has an ownership interest, and/or all
         entities that are considered to be part of the Hospital Sisters Health System control
         group under Internal Revenue Code § 414, their employees, agents, and directors,
         including the Hospital Sisters Health System Retirement Committee and John and Jane
         Does 1-20.

1.19.   "Settlement" shall mean: the settlement to be consummated under this Settlement
        Agreement pursuant to the Final Approval Order.

1.20.   "Settlement Class" shall mean: As of May 31, 2018, all present and former participants
        (vested or non-vested) or beneficiaries of the Plan.

1.21.   "Successor-In-Interest" or "Successor" shall mean: a Person's estate, legal
        representatives, heirs, successors or assigns, and any other Person who can make a legal
        claim by or through such Person.

1.22.   "Term Sheet" shall mean: the document entitled "HSHS Settlement Term Sheet" dated
        April 4, 2018.

2.      CONDITIONS PRECEDENT TO EFFECTIVENESS OF THE SETTLEMENT.

2.1. Effectiveness of This Settlement Agreement. This Settlement Agreement shall not become
binding unless and until each and every one of the following conditions in §§ 2.2 through 2.7
shall have been satisfied.

2.2.     Court Approval. The Settlement contemplated under this Settlement Agreement shall
have been approved by the Court, as provided for in this § 2.2. The Parties agree jointly to
recommend to the Court that it approve the terms of this Settlement Agreement and the
Settlement contemplated hereunder. The Parties agree to undertake their best efforts, including
all steps and efforts contemplated by this Settlement Agreement, and any other steps or efforts
which may become necessary by order of the Court (unless such order modifies the terms of this
Settlement Agreement) or otherwise, to carry out this Settlement Agreement, including the
following:

        2.2.1. Motion for Preliminary Approval of Settlement and of Notices. The Court shall
        have approved the preliminary motion to be filed by Plaintiffs on or before June 8, 2018
        ("Preliminary Motion") by issuing an order (the "Preliminary Approval Order"),
        including a form of class notice approved by the Court (the "Class Notice"):


                                                3
3:16-cv-03282-SEM-TSH # 62-2              Page 5 of 18

                      Holcomb v. Hospital Sisters Health System
                              Settlement Agreement
                                   May 31, 2018



          (a)     Preliminarily approving this Settlement Agreement;

          (b)     Directing the time and manner of communication of the Class Notice; and

          (c)     Finding that:

                  (i) the proposed form of Class Notice fairly and adequately: (A)
                  describes the terms and effect of this Settlement Agreement and of the
                  Settlement; (B) gives notice to the Settlement Class of the time and place
                  of the hearing of the motion for final approval of this Settlement
                  Agreement; and (C) describes how the recipients of the Class Notice
                  may object to approval of this Settlement Agreement;

                  (ii) the Parties may make non-substantive changes to the Class Notice
                  without additional Court approval; and

                  (iii) the proposed manner of communicating the Class Notice to the
                  members of the Settlement Class is the best notice practicable under the
                  circumstances.

 2.2.2.   Class Certification.

          (a)     The Court shall have certified the Action as a non-opt out class action for
          settlement purposes only, pursuant to Federal Rules of Civil Procedure 23(b)(1)
          and/or (b)(2), with Named Plaintiffs as the named Settlement Class
          representatives, Keller Rohrback L.L.P. and Cohen Milstein Sellers & Toll,
          PLLC as Class Counsel, and with a "Settlement Class" as defined above.

          (b)     The Parties agree to stipulate to certification of the Action as a non-opt
          out class action for settlement purposes only, pursuant to Federal Rules of Civil
          Procedure 23(b)(1) and/or (b)(2), on the foregoing terms. If the Settlement does
          not become Final, then no Settlement Class will be deemed to have been
          certified by or as a result of this Settlement Agreement, and the Consolidated
          Action will for all purposes revert to its status as of April 3, 2018.

2.2.3. Issuance of Class Notice. On the date and in the manner set by the Court in its
Preliminary Approval Order, Defendants will cause notice of the Preliminary Approval
Order to be delivered to the Settlement Class in the form and manner approved by the
Court. The Parties shall confer in good faith with regard to the form of the Class Notice in
an effort to utilize cost effective forms of notice. The Parties agree, and the Preliminary
Approval Order shall provide, that the last known addresses for members of the
Settlement Class in the possession of the Plan's current record-keeper will suffice for all
purposes in connection with this Settlement, including, without limitation, the mailing of
the Class Notice. Defendants will pay the cost for the notice program as part of the
Settlement administration.



                                           4
       3:16-cv-03282-SEM-TSH # 62-2           Page 6 of 18

                           Holcomb v. Hospital Sisters Health System
                                   Settlement Agreement
                                        May 31, 2018



        2.2.4. Internet/Publication of Class Notice. Class Counsel also shall have given notice
        by publication of the Settlement Agreement and Class Notice on their firms' websites.

        2.2.5. The Fairness Hearing.

               (a)     On the date set by the Court in its Preliminary Approval Order, the
               Parties shall participate in the hearing (the "Fairness Hearing"), during or after
               which the Court will determine by issuing a written order (the "Final Approval
               Order") determining whether: (i) this Settlement Agreement is fair, reasonable,
               and adequate and should be approved by the Court; (ii) final judgment approving
               this Settlement Agreement should be entered ("Judgment"); (iii) the Settlement
               Class should be certified as a mandatory non-opt-out class meeting the applicable
               requirements for a settlement class imposed by Federal Rule of Civil Procedure
               23; (iv) the requirements of Federal Rule of Civil Procedure 23 and due process
               have been satisfied in connection with the distribution of the Class Notice to
               members of the Settlement Class; (v) the requirements of the Class Action
               Fairness Act have been satisfied; (vi) to award Incentive Award(s) and if so, the
               amount; and (vii) to award attorneys' fees and further expenses and, if so, the
               amounts.

               (b)    The Parties covenant and agree that they will reasonably cooperate with
               one another in obtaining an acceptable Final Approval Order at the Fairness
               Hearing and will not do anything inconsistent with obtaining such a Final
               Approval Order.

       2.2.6. Motion for Final Approval of Class Action Settlement. On the date set by the
       Court in its Preliminary Approval Order, Plaintiffs shall have filed a motion (the "Final
       Approval Motion") for a Final Approval Order. The Final Approval Motion shall seek
       the Court's finding that the Final Approval Order is a final judgment disposing of all
       claims and all Parties.

2.3.    Finality of Final Approval Order. The Final Approval Order shall have become Final,
as defined in § 1.11 of this Settlement Agreement.

2.4.   Compliance with the Class Action Fairness Act. The Court shall have determined that
Defendants complied with the Class Action Fairness Act of 2005 ("CAFA") and its notice
requirements by providing appropriate federal and state officials with information about the
Settlement.

2.5. Dismissal of Action. The Consolidated Action shall have been dismissed with prejudice
as against Defendants on the Effective Date of Settlement.

2.6.   No Termination. The Settlement shall not have terminated pursuant to § 9 below.



                                                5
      3:16-cv-03282-SEM-TSH # 62-2             Page 7 of 18

                           Holcomb v. Hospital Sisters Health System
                                   Settlement Agreement
                                        May 31, 2018



2.7.    Establishment of Effective Date of Settlement. If Plaintiffs and Defendants disagree as to
whether each and every condition set forth in § 2 has been satisfied, they shall promptly confer
in good faith and, if unable to resolve their differences within five (5) business days thereafter,
shall present their• disputes for determination to Robert M. Meyer, the Parties' mediator, who
shall make a final determination regarding the Effective Date of the Settlement and whether all
the conditions set forth in § 2 have been satisfied. No portion of the Class Settlement Amount
shall be disbursed in the event of such a dispute, pending the mediator's ruling. Disbursement
shall thereafter be made pursuant to the Court's order.

3.      RELEASES AND COVENANT NOT TO SUE.

3.1.    Released Claims. Released Claims shall mean, under State and Federal law, any and all
claims, actions, causes of action, demands, obligations, liabilities, attorneys' fees, expenses and
costs arising out of the allegations of the Complaint by any member of the Settlement Class,
except that Released Claims are not intended to include the release of any of the following:

        3.1.1. Any rights or duties arising out of the Settlement Agreement, including the
        express warranties and covenants in the Settlement Agreement;

       3.1.2. Individual claims for benefits brought under state law pursuant to the Plan's
       documents that do not arise out of the allegations of the Complaint, provided that in
       such an individual claim for benefits no Settlement Class Member shall challenge the
       Plan's status as a Church Plan exempt from ERISA;

       3.1.3. Claims related to any other plan that is merged, adopted or consolidated into the
       Plan after the Effective Date of Settlement;

       3.1.4. Any claim arising under ERISA with respect to any event occurring after:

           3.1.4.1.    The Internal Revenue Service issues a written ruling that the Plan does
                  not qualify as a Church Plan;

           3.1.4.2.   The Plan sponsor elects to be governed by ERISA;

           3.1.4.3.  A court of law issues a definitive and final ruling that the Plan is not a
                  Church Plan;

           3.1.4.4.  The Roman Catholic Church disassociates itself from the Plan's
                  Sponsor; or

           3.1.4.5.   An amendment to ERISA is enacted and becomes effective as a law of
                  the United States eliminating the Church Plan exemption.

3.2.    Release by Named Plaintiffs and Settlement Class. Subject to § 9 below, upon the
Effective Date of Settlement, Named Plaintiffs on behalf of themselves and on behalf of the
Settlement Class absolutely and unconditionally release and forever discharge the Releasees


                                                 6
       3:16-cv-03282-SEM-TSH # 62-2             Page 8 of 18

                            Holcomb v. Hospital Sisters Health System
                                    Settlement Agreement
                                         May 31, 2018



from any and all Released Claims that Plaintiffs or the Settlement Class have. The
Settlement Class covenants and agrees: (i) not to file against any of the Releasees any claim
based on, related to, or arising from any Released Claim; and (ii) that the foregoing
covenants and agreements shall be a complete defense to any such claim against any
Releasee.

3.3.    Waiver of California Civil Code § 1542. Plaintiffs, on behalf of themselves and on
behalf of the Settlement Class, hereby expressly waive and relinquish, to the fullest extent
permitted by law and equity, the provisions, rights and benefits of § 1542 of the California
Civil Code, which provides: "A general release does not extend to claims which the creditor
does not know or suspect to exist in his or her favor at the time of executing the release,
which if known by him or her must have materially affected his or her settlement with the
debtor."

3.4.   Defendants' Releases of Named Plaintiffs; the Settlement Class, and Class Counsel.
Subject to § 9 below, upon the Effective Date of Settlement, Defendants absolutely and
unconditionally release and forever discharge the Named Plaintiffs, the Settlement Class and
Class Counsel from any and all claims relating to the institution or prosecution of the Action.

4.      COVENANTS.

       Named Plaintiffs, on behalf of themselves and on behalf of the members of the
Settlement Class, and Defendants, hereby covenant as follows:

4.1.    Non-Disparagement. The Parties, their counsel, and their agents shall refrain from
making derogatory or disparaging comments as to the Settlement Agreement, Plaintiffs,
Plaintiffs' Counsel, any Releasee, Defendants, the Plan, and/or Defendants' Counsel.

       4.1.1. Defendants reserve the right to make informational statements to the employee-
            Settlement Class about the litigation, the settlement process, and other
            miscellaneous benefits issues related to the litigation and settlement; provided that
            such statements, if any, shall be non-disparaging and/or non-derogatory.

4.2.    Press Release. Plaintiffs shall not cause, discuss, cooperate, or otherwise aid in the
preparation of any press release or statement to the press concerning the Defendants, the
subject matter of the Action, or the terms of this Settlement Agreement unless such press
release or statement to the press is approved by the Defendants in advance.

4.3.    Plan Status. Nothing herein shall be construed as an agreement that the Plan has not
been, is not, and will not be, properly treated as a Church Plan or that the Plan was or is
subject to ERISA. Similarly, nothing herein shall be construed as an agreement that the Plan
is properly treated as a Church Plan or that the Plan is not subject to ERISA.

5.     REPRESENTATIONS AND WARRANTIES.

5.1.   Parties' Representations and Warranties.


                                                  7
       3:16-cv-03282-SEM-TSH # 62-2            Page 9 of 18

                           Holcomb v. Hospital Sisters Health System
                                   Settlement Agreement
                                        May 31, 2018



        5.1.1. Named Plaintiffs represent and warrant, on behalf of themselves and the
        Settlement Class, that they shall have no surviving claim or cause of action against any
        of the Releasees for the Released Claims against them.

       5.1.2. The Parties, and each of them, represent and warrant that they are voluntarily
       entering into this Settlement Agreement as a result of arm's-length negotiations among
       their counsel and in executing this Settlement Agreement they are relying solely upon
       their own judgment, belief, and knowledge, and the advice and recommendations of
       their own independently-selected counsel, concerning the nature, extent, and duration
       of their rights and claims hereunder and regarding all matters that relate in any way to
       the subject matter hereof; and each Party assumes the risk of and unconditionally
       waives any and all claims or defenses arising out of any alleged mistake as to facts or
       law.

       5.1.3. The Parties, and each of them, represent and warrant that they have carefully
       read the contents of this Settlement Agreement; they have made such investigation of
       the facts and law pertaining to this Settlement Agreement and all of the matters
       pertaining thereto as they deem necessary; and this Settlement Agreement is executed
       freely by each Person executing it on behalf of each of the Parties.

5.2.    Signatories' Representations and Warranties. Each individual executing this Settlement
Agreement on behalf of any other Person hereby personally represents and warrants to the other
Parties that he or she has the authority to execute this Settlement Agreement on behalf of, and
fully bind, each principal that such individual represents or purports to represent.

6.     NO ADMISSION OF LIABILITY.

       Defendants and all Releasees deny any and all allegations of wrongdoing made in the
Complaint. Defendants aver that the Plan has been and continues to be properly
administered as a Church Plan, as defined in Internal Revenue Code Section 414(e) and
ERISA Section 3(33). The Parties understand and agree that this Settlement Agreement
embodies a compromise and settlement of disputed claims, and that nothing in this Settlement
Agreement, including the furnishing of consideration for this Settlement Agreement, shall be
deemed to constitute any admission or finding that ERISA governs the Plan and/or of any
wrongdoing by any of the Releasees. This Settlement Agreement and the payments made
hereunder are made in compromise of disputed claims and are not admissions of any liability of
any kind, whether legal, equitable, or factual.

7.     SETTLEMENT PAYMENTS.

7.1.   The Class Settlement Amount.

       7.1.1. For four (4) fiscal years, Fiscal Years 2019 through 2022, HSHS will make
       annual cash contributions to the Plan of a minimum of $15.625 million per year (the
       "Annual Payment"), for a total of $62.5 million and during these four (4) fiscal years,
       at its sole discretion, after April 4, 2018, any of the Released Parties may fund any part

                                                8
      3:16-cv-03282-SEM-TSH # 62-2            Page 10 of 18

                           Holcomb v. Hospital Sisters Health System
                                   Settlement Agreement
                                        May 31, 2018



        of the $62.5 million cash contribution at any time. HSHS may make the Annual
        Payment in a lump sum at any point during the Fiscal Year or may split the Annual
        Payment into a number of payments throughout the year, at its discretion. For Fiscal
        Year 2019 and any subsequent Fiscal Year, any amount paid in excess of the Annual
        Payment, including any contributions already made in Fiscal Year 2018, on or after
        April 4, 2018, may be used to reduce subsequent contributions. The Annual Payment
        and any other cash contributions to the Plan will be inclusive of, and not in addition
        to, any contributions made under the Plan's funding policy.

        7.1.2. Payment to Plaintiffs' Counsel. Defendants will not oppose Plaintiffs'
        application to the Court for an award of reasonable attorney fees, out of pocket
        expenses, and Incentive Awards for Plaintiffs (together, the "Fee Award"). The Fee
        Award shall not exceed Eight Hundred Fifty Thousand Dollars ($850,000) (the
        "Maximum Total Fee"). Defendants will cause the Fee Award to be paid in addition to
        any other monetary terms set forth in this Settlement Agreement. The Fee Award will
        be subject to the discretion and approval of the Court, which may award an amount less
        than Eight Hundred Fifty Thousand Dollars ($850,000).

       7.1.3. Defendants will pay Class Counsel the Maximum Total Fee or any lesser
       amount as ordered by the Court in its discretion, two weeks after the Court's entry of
       the Order and Final Judgment, notwithstanding the existence of any timely-filed
       objections thereto, potential for appeal therefrom, or any collateral attack on the
       Settlement or any part thereof, subject to the obligation of Class Counsel to make
       appropriate refunds or repayments to HSHS plus accrued interest (based on the one year
       Treasury constant maturity rate) within ten (10) calendar days, if and when, as a result
       of any appeal and/or further proceedings on remand, or successful collateral attack, the
       fee or expense award is reduced or reversed.

       7.1.4. Application for Fees, Expenses, and Incentive Awards for Plaintiffs. Class
       Counsel shall petition the Court for the Fee Award on the date set by the Court in its
       Preliminary Approval Order. Defendants and the Releasees expressly agree not to
       contest or take any position with respect to any application for the Fee Award that does
       not exceed the Maximum Total Fee, and acknowledge that these matters are left to the
       sound discretion of the Court. The procedure for and the allowance or disallowance of
       any application for the Fee Award that does not exceed the Maximum Total Fee are
       matters separate and apart from the Settlement and shall be requested to be considered
       by the Court separately from the Court's consideration of the fairness, reasonableness,
       and adequacy of the Settlement. Any order or proceeding relating solely to a Fee Award
       that does not exceed the Maximum Total Fee, or any appeal from any order relating
       thereto, or any reversal or modification thereof, shall have no effect on the Settlement
       and shall not operate to, or be grounds to, terminate or cancel the Settlement Agreement
       or to affect or delay the finality of the Final Approval Order or Judgment.

7.2.    Cost of Notice. HSHS shall pay the cost for Class Notice in addition to the amounts
specified above.



                                                9
      3:16-cv-03282-SEM-TSH # 62-2             Page 11 of 18

                           Holcomb v. Hospital Sisters Health System
                                   Settlement Agreement
                                        May 31, 2018



8.      AGREED UPON PLAN PROVISIONS.

8.1. Benefits Commitment. Through Fiscal Year 2022 or until such time as the $62.5 million
is contributed to the Plan as provided in § 7.1.1, if the Plan's Master Trust becomes
insufficient to pay benefits as they are due and HSHS still sponsors the Plan, HSHS will
contribute sufficient funds to pay the accrued benefits payable to Participants under the terms
of the Plan as they are due.

8.2.   Plan Mergers. Through Fiscal Year 2022 or until such time as $62.5 million is
contributed to the Plan as provided in § 7.1.1, if the Plan is merged with or into another plan,
adopted by additional employers, or consolidated with another plan, participants and
beneficiaries in the Plan will be entitled to an accrued benefit post-merger, adoption, or
consolidation event that is no less than they enjoyed before that event.

8.3.    Plan Amendment and Termination. Notwithstanding any other provision of this
agreement, including the cash contribution requirements of § 7.1.1, HSHS retains the right to
amend or terminate the Plan at any time. If HSHS amends or terminates the Plan through
Fiscal Year 2022 or before such time as $62.5 million is contributed to the Plan under § 7.1.1,
such amendment or termination shall not result in a reduction of the benefit to any participant
or beneficiary has accrued under the terms of the relevant Plan at the time of the amendment
or termination. In the event the Plan is terminated, the cash contributions required by § 7.1.1
shall cease.

8.4.    Early Cash Contribution. At their sole discretion after April 4, 2018, any of the Released
Parties may fund the $62.5 million cash contribution stated in § 7.1.1, at any time, and the
obligations of HSHS under §§ 8.1, 8.2, and 8.3 will end.

8.5.    Plan Administrative Arrangements. Commencing one hundred and eighty (180) days
after the Effective Date, the Plan Administrator will put in place certain arrangements concerning
Plan administration, notices, and procedures as set forth in detail below. The requirements of this
paragraph shall remain in effect through Fiscal Year 2022 or until such time as $62.5 million is
contributed to the Plan under § 7.1.1.

       8.5.1. Summary Plan Descriptions (SPDs). The Plan Administrator's designee shall
       prepare documents (referred to herein as "SPDs") written in a manner calculated to be
       understood by the average participant that contain the following information: The
       name and address of the Plan Sponsor, the name and address of the Plan
       Administrator, the name and address of the participating employers, a description of
       how benefits are paid, the pension formula, the vesting requirements, the
       requirements for participation in the Plan, and the claims and review procedures. The
       SPDs shall be available on HSHS's existing intranet system. Current participants and
       beneficiaries may send a written request for a written SPD, and HSHS shall provide a
       copy of such SPD via email or hard copy within thirty (30) days of receiving the
       participant or beneficiary's request.




                                                10
      3:16-cv-03282-SEM-TSH # 62-2             Page 12 of 18

                           Holcomb v. Hospital Sisters Health System
                                   Settlement Agreement
                                        May 31, 2018



        8.5.2. Pension Benefit Statements. The Plan Administrator shall prepare pension
        benefit statements. The pension benefits statements shall be distributed via electronic
        delivery to actively employed participants once every three (3) years. The Plan
        Administrator will also respond to any request for pension benefit statements within
        thirty (30) days.

       8.5.3. Annual Report. HSHS shall make a summary annual report available
       electronically by October 1st each year. It will contain the Plan Name and EIN, Plan year
       dates, funding arrangement, number of participants, and value of net assets at the
       beginning and end of each Plan year.

       8.5.4. Plan's Claim Review Procedure. The Plan's claim review procedures, which
       shall be included as a part of the SPD, shall identify the applicable Committee that will
       make all initial determinations as to the right of any person to a benefit. Any denial by
       the applicable Committee of the claim for benefits under the Plan by a Participant or
       Beneficiary shall be stated in writing by the applicable Committee and delivered or
       mailed to the Participant or Beneficiary; and such notice shall set forth the specific
       reasons for the denial, written to the best of the Committee's ability in a manner
       calculated to be understood by the average Participant. In addition, the Committee
       shall afford a reasonable opportunity to any Participant or Beneficiary whose claim for
       benefits has been denied for a review of the decision denying the claim.

8.6.   Continuing Obligations. All continuing obligations of the Defendants under this
Settlement Agreement or the Term Sheet shall cease if, prior to the expiration of the period of
time such obligations are in effect, the Plan becomes subject to ERISA.

9.     TERMINATION OF THE SETTLEMENT AGREEMENT.

9.1. Automatic Termination. This Settlement Agreement shall automatically terminate, and
thereupon become null and void, in the following circumstances:

       9.1.1. If the Court declines to approve the Settlement, and if such order declining
       approval has become Final, then this Settlement Agreement shall automatically terminate,
       and thereupon become null and void, on the date that any such order becomes Final,
       provided, however, that if the Court declines to approve the Settlement for any reason, the
       Parties shall negotiate in good faith to cure any deficiency identified by the Court, and
       further provided that, if necessary to cure any such deficiency, Class Counsel shall re-
       submit within a reasonable time the Preliminary or Final Approval Motion with an
       additional or substitute member of the Settlement Class as a named Class Representative.

       9.1.2. If the Court issues an order in the Action modifying the Settlement Agreement,
       and if within thirty-one (31) days after the date of any such ruling the Parties have not
       agreed in writing to proceed with all or part of the Settlement Agreement as modified by
       the Court or by the Parties, then, provided that no Review Proceeding is then pending
       from such ruling, this Settlement Agreement shall automatically terminate, and thereupon



                                                11
      3:16-cv-03282-SEM-TSH # 62-2             Page 13 of 18

                            Holcomb v. Hospital Sisters Health System
                                    Settlement Agreement
                                         May 31, 2018



        become null and void, on the thirty-first (31st) day after issuance of the order referenced
        in this § 9.1.2.

        9.1.3. If the Seventh Circuit reverses the District Court's order approving the
        Settlement, and if within ninety-one (91) days after the date of any such ruling the Parties
        have not agreed in writing to proceed with all or part of the Settlement Agreement as
        modified by the Seventh Circuit or by the Parties, then, provided that no Review
        Proceeding is then pending from such ruling, this Settlement Agreement shall
        automatically terminate, and thereupon become null and void, on the ninety-first (91st)
        day after issuance of the Seventh Circuit order referenced in this § 9.1.3.

        9.1.4. If the Supreme Court of the United States reverses or remands a Seventh Circuit
        order approving the Settlement, and if within thirty-one (31) days after the date of any
        such ruling the Parties have not agreed in writing to proceed with all or part of the
        Settlement Agreement as modified by the Supreme Court or by the Parties, then this
        Settlement Agreement shall automatically terminate, and thereupon become null and
        void, on the thirty-first (31st) day after issuance of the Supreme Court order referenced in
        this § 9.1.4.

        9.1.5. If a Review Proceeding is pending of an order declining to approve the Settlement
        Agreement or modifying this Settlement Agreement, this Settlement Agreement shall not
        be terminated until Final resolution or dismissal of any such Review Proceeding, except
        by written agreement of the Parties.

9.2.    Consequences of Termination of the Settlement Agreement. If the Settlement Agreement
is terminated and rendered null and void for any reason, the following shall occur:

        9.2.1. The Consolidated Action shall for all purposes with respect to the Parties revert to
        its status as of April 3, 2018.

       9.2.2. All Releases given or executed pursuant to the Settlement Agreement shall be null
       and void; none of the terms of the Settlement Agreement shall be effective or
       enforceable; neither the fact nor the terms of the Settlement Agreement shall be offered
       or received in evidence in the Actions or in any other action or proceeding for any
       purpose, except in an action or proceeding arising under this Settlement Agreement.

10.    MISCELLANEOUS PROVISIONS.

10.1. Jurisdiction. The Court shall retain jurisdiction over all Parties, the Settlement Class, the
Action, and this Settlement Agreement to resolve any dispute that may arise regarding this
Settlement Agreement or the orders and notice referenced in § 2 above, including any dispute
regarding validity, performance, interpretation, administration, enforcement, enforceability, or
termination of the Settlement Agreement, and no Party shall oppose the reopening and
reinstatement of the Consolidated Action on the Court's active docket for the purposes of
effecting this § 10.1.



                                                12
      3:16-cv-03282-SEM-TSH # 62-2             Page 14 of 18

                           Holcomb v. Hospital Sisters Health System
                                   Settlement Agreement
                                        May 31, 2018



10.2. No Limitation of Remedies. In the event that the Defendants breach this Settlement
Agreement, Plaintiffs will continue to have any and all remedies for such breach. In the event
that Plaintiffs or the Settlement Class breaches this Settlement Agreement, Defendants will
continue to have any and all remedies for such breach.

10.3. Governing Law. This Settlement Agreement shall be governed by the laws of the United
States, including federal common law, except to the extent that, as a matter of federal law, state
law controls, in which case Illinois law will apply without regard to conflict of law principles.

10.4. Severability. The provisions of this Settlement Agreement are not severable.

10.5. Amendment. Before entry of a Final Approval Order, any common law to the contrary
notwithstanding, this Settlement Agreement may be modified or amended only by written
agreement signed by or on behalf of all Parties. Following entry of a Final Approval Order, any
common law to the contrary notwithstanding, the Settlement Agreement may be modified or
amended only by written agreement signed on behalf of all Parties, and approved by the Court.

10.6. Waiver. The provisions of this Settlement Agreement may be waived only by an
instrument in writing executed by the waiving Party. The waiver by any Party of any breach of
this Settlement Agreement shall not be deemed to be or construed as a waiver of any other
breach of this Settlement Agreement, whether prior, subsequent, or contemporaneous with this
Settlement Agreement.

10.7. Construction. None of the Parties hereto shall be considered to be the drafter of this
Settlement Agreement or any provision hereof for the purpose of any statute, case law or rule of
interpretation or construction that would or might cause any provision to be construed against a
drafter.

10.8. Principles of Interpretation. The following principles of interpretation apply to this
Settlement Agreement:

       10.8.1. Headings. The headings of this Settlement Agreement are for reference purposes
       only and do not affect in any way the meaning or interpretation of this Settlement
       Agreement.

       10.8.2. Singular and Plural. Definitions apply to the singular and plural forms of each
       term defined.

       10.8.3. Gender. Definitions apply to the masculine, feminine, and neuter genders of each
       term defined.

       10.8.4. References to a Person. References to a Person are also to the Person's permitted
       successors and assigns.

       10.8.5. Terms of Inclusion. Whenever the words "include," "includes," or "including" are
       used in this Settlement Agreement, they shall not be limiting but rather shall be deemed
       to be followed by the words "without limitation."

                                               13
      3:16-cv-03282-SEM-TSH # 62-2             Page 15 of 18

                           Holcomb v. Hospital Sisters Health System
                                   Settlement Agreement
                                        May 31, 2018



10.9. Further Assurances. Each of the Parties agrees, without further consideration, and as part
of finalizing the Settlement hereunder, that they will in good faith execute and deliver such other
documents and take such other actions as may be necessary to consummate and effectuate the
subject matter and purpose of this Settlement Agreement.

10.10. Survival. All representations, warranties and covenants set forth in this Settlement
Agreement shall be deemed continuing and shall survive the Effective Date of Settlement.

10.11. Notices. Any notice, demand, or other communication under this Settlement Agreement
(other than notices to members of the Settlement Class) shall be in writing and shall be deemed
duly given if it is addressed to each of the intended recipients as set forth below and personally
delivered, sent by registered or certified mail (postage prepaid), sent by confirmed facsimile, or
delivered by reputable express overnight courier:

A.     IF TO NAMED PLAINTIFFS:

       Lynn Lincoln Sarko
       Laura R. Gerber
       Alison S. Gaffney
       KELLER ROHRBACK L.L.P.
       1201 Third Avenue, Suite 3200
       Seattle, WA 98101-3052
       Fax: (206) 623-3384

       Ron Kilgard
       KELLER ROHRBACK L.L.P.
       3101 North Central Ave., Suite 1400
       Phoenix, AZ 85012
       Fax: (602)248-2822

       Karen L. Handorf
       Michelle C. Yau
       COHEN MILSTEIN SELLERS & TOLL, PLLC
       1100 New York Ave., NW, Suite 500 West
       Washington, DC 20005
       Fax: (202) 408-4699

B.     IF TO DEFENDANTS:

       Howard Shapiro
       Stacey C.S. Cerrone
       PROSKAUER ROSE LLP
       650 Poydras Street, Suite 1800
       New Orleans, LA 70130
       Fax: (504) 310-2022

                                                14
      3:16-cv-03282-SEM-TSH # 62-2             Page 16 of 18

                            Holcomb v. Hospital Sisters Health System
                                    Settlement Agreement
                                         May 31, 2018




        Amy K. Bulpitt
        Vice President and General Counsel
        Hospital Sisters Health System
        4936 LaVerna Road
        Springfield, IL 62707
        Fax: (217) 523-0542

Any Party may change the address at which it is to receive notice by written notice delivered
to the other Parties in the manner described above.

10.12. Entire Agreement. This Settlement Agreement contains the entire agreement among the
Parties relating to the settlement of the Action. It specifically supersedes any settlement terms or
settlement agreements relating to Defendants that were previously agreed upon orally or in
writing by any of the Parties, including the terms of the Term Sheet and any and all discussions,
representations, warranties, or the like prior to the Effective Date of Settlement.

10.13. Counterparts. This Settlement Agreement may be executed by exchange of faxed or
emailed executed signature pages, and any signature transmitted by facsimile for the purpose of
executing this Settlement Agreement shall be deemed an original signature for purposes of this
Settlement Agreement. This Settlement Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which, taken together,
shall constitute one and the same instrument.

IN WITNESS WHEREOF, the Parties have executed this Settlement Agreement on the dates
set forth below.




                                                15
3:16-cv-03282-SEM-TSH # 62-2             Page 17 of 18

                   Holcomb v. Hospital Sisters Health System
                           Settlement Agreement
                                May 31, 2018




 FOR NAMED PLAINTIFFS AND THE SETTLEMENT CLASS

 Dated this the 31' day of May, 2018.



                                        By:
                                        Lynn Lincoln Sarko
                                        Laura R. Gerber
                                        Alison S. Gaffney
                                        KELLER ROHRBACK L.L.P.
                                        1201 Third Avenue, Suite 3200
                                        Seattle, WA 98101-3052
                                        Fax: (206) 623-3384

                                        Ron Kilgard
                                        KELLER ROHRBACK L.L.P.
                                        3101 North Central Ave., Suite 1400
                                        Phoenix, AZ 85012
                                        Fax: (602) 248-2822




                                    By:

                                    Karen L. Handorf
                                    Michelle C. Yau
                                    COHEN MILSTEIN SELLERS & TOLL, PLLC
                                    1100 New York Ave., NW, Suite 500 West
                                    Washington, DC 20005

                                    Class Counsel




                                          16
    3:16-cv-03282-SEM-TSH # 62-2                Page 18 of 18


                           Holcomb v. Hospital Sisters Health System
                                   Settlement Agreement
                                        May 31, 2018



FOR ALL DEFENDANTS

        Dated this the 31st day of May, 2018.




                                           By:
                                           Howard Shapiro
                                           Stacey C.S, Cerrone
                                           PROSKAUER ROSE LLP
                                           650 Poydras Street, Suite 1800
                                           New Orleans, LA 70130
                                           Fax: (504) 310-2022

                                           Attorneys for Defendants




                                                 17
98797663v1
